Slip Op. 99-22



            UNITED STATES COURT OF INTERNATIONAL TRADE


TIMEX V.I., INC.,
                     Plaintiff,
                                                   BEFORE: DiCarlo,
                     v.                                    Senior Judge

UNITED STATES,                                     Ct. No. 96-02-00528
                     Defendant.




                           JUDGMENT ORDER



     Upon   having    received    and   reviewed    the   United   States

Department of Commerce’s Final Results of Remand Determination

Pursuant to Court Remand, Times V.I., Inc. v. United States,

Court No. 96-02-00528, Slip Op. 99-2 (January 6, 1999) filed

February 5, 1999 and Plaintiff’s consent without objection filed

March 1, 1999, and upon finding that Commerce complied with the

Court’s remand order, it is hereby
Court No. 96-02-00528                                    Page 2




     ORDERED that the Final Remand Results are affirmed in their

entirety.   It is further

     ORDERED that, all other issues having been decided, this

case is dismissed.




                                         Dominick L. DiCarlo
                                             Senior Judge


Dated: March 2, 1999
       New York, New York